UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4885


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBIN EARL SLATER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cr-00121-1)


Submitted:   June 30, 2014                    Decided:   July 8, 2014


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant. R. Booth Goodwin II, United States
Attorney, Meredith George Thomas, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robin    Earl    Slater    pleaded   guilty       to   conspiracy   to

distribute more than 100 kilograms of marijuana, in violation of

21 U.S.C. § 846 (2012); possession of firearms in furtherance of

a drug trafficking offense, in violation of 18 U.S.C. § 924(c)

(2012); possession of firearms by a felon, in violation of 18

U.S.C. § 922(g) (2012); and obstruction of justice, in violation

of 18 U.S.C.A. § 1512(b)(3) (West Supp. 2014).                    The district

court sentenced Slater to a total of 420 months of imprisonment

and he now appeals.       Finding no error, we affirm.

          On    appeal,     Slater   challenges       the   district    court’s

calculation of the drug weight and application of an enhancement

under the Sentencing Guidelines for Slater’s possession of eight

firearms during the offenses.         In reviewing the district court’s

calculations    under     the   Guidelines,    “we     review     the   district

court’s legal conclusions de novo and its factual findings for

clear error.”     United States v. Manigan, 592 F.3d 621, 626 (4th

Cir. 2010) (internal quotation marks and citation omitted).                   We

will “find clear error only if, on the entire evidence, we are

left with the definite and firm conviction that a mistake has

been committed.”      Manigan, 592 F.3d at 631 (internal quotation

marks and citation omitted).

          Moreover,       the   government     need    only      establish    the

amount of drugs involved by a preponderance of the evidence.

                                      2
United States v. Brooks, 524 F.3d 549, 560 n.20, 562 (4th Cir.

2008).     “[W]here there is no drug seizure or the amount of drugs

seized does not reflect the scale of the offense, the court

shall    approximate        the    quantity          of     the    controlled     substance.”

United    States      v.    D’Anjou,       16    F.3d       604,    614   (4th     Cir.    1994)

(internal quotation marks omitted).                         We will afford the district

court    “broad    discretion        as    to        what    information     to     credit    in

making its calculations.”                 United States v. Cook, 76 F.3d 596,

604    (4th    Cir.     1996)     (internal           quotation      marks    and    citation

omitted).

               Finally,      pursuant       to       the     Sentencing      Guidelines,       a

district court shall increase the offense level applicable to

the offense of unlawful possession of firearms by two levels if

the defendant possessed between three and seven firearms, and by

four     levels    if      the    defendant           possessed       between      eight     and

twenty-four       firearms.         USSG    §        2K2.1(b)(1)(A),       (B).       We   have

thoroughly reviewed the record and conclude that the district

court did not err in calculating the advisory Guidelines range.

The court reasonably estimated the amount of drugs attributable

to    Slater    over       the    course    of        the    conspiracy      and    correctly

enhanced the offense level for the firearm offense for Slater’s

possession of eight firearms.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

                                                 3
legal   contentions   are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.

                                                                 AFFIRMED




                                   4